Citation Nr: 0502078	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-21 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of combined overpayments of 
Department of Veterans Affairs improved pension benefits in 
the amount of $23,656.00.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from February 1952 to December 
1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision of the 
Department of Veterans Affairs (VA) Debt Management Center's 
Committee on Waivers and Compromises (Committee) which denied 
waiver of recovery of a combined overpayment of VA improved 
pension benefits in the amount of $23, 656.00 upon its 
finding of that the veteran had failed to submitted timely 
waiver requests.  The veteran is represented throughout this 
appeal by the Veterans of Foreign Wars of the United States.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In his January 2005, Informal Hearing Presentation, the 
accredited representative requested that the veteran's appeal 
be remanded to the San Juan, the Commonwealth of Puerto Rico, 
Regional Office (RO) so that the veteran could be afforded a 
hearing before a VA hearing officer.  The requested hearing 
has not been scheduled.  Accordingly, this case is REMANDED 
for the following action: 

Schedule the veteran for the requested 
hearing before a VA hearing officer 
sitting at the RO.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


